SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS OF THE LISTED FUND Deutsche Global Infrastructure Fund The following information replaces similar disclosure under the “Management Fee” sub‐heading of the “WHO MANAGES AND OVERSEES THEFUNDS” section of the fund’s prospectus: Effective October 1, 2014, Deutsche Global Infrastructure Fund pays the Advisor a fee, calculated daily and paid monthly, at the annual rate of 0.900% to $2.0 billion of the fund’s average daily net assets, 0.875% on the next $2.0 billion, 0.825% on the next $2.0 billion, and 0.775% thereafter. Please Retain This Supplement for Future Reference September 10, 2014 PROSTKR‐430
